J-S56032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: K.R.L., JR., A            IN THE SUPERIOR COURT
    MINOR                                                   OF
                                                       PENNSYLVANIA




    APPEAL OF: J.T.P., MOTHER

                                                      No. 867 EDA 2017


                   Appeal from the Decree February 13, 2017
              in the Court of Common Pleas of Philadelphia County
                  Family Court at No.: CP-51-AP-0000860-2016


BEFORE: BOWES, J., STABILE, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED NOVEMBER 15, 2017

        J.T.P. (Mother), appeals from the decree of the Court of Common Pleas

of Philadelphia County (trial court) entered February 13, 2017, that granted

the petition to involuntarily terminate her parental rights to her son, K.R.L.,

Jr. (Child) (born 9/12). We affirm.1

        Child entered foster care pursuant to an order of protective custody

(OPC) obtained by Philadelphia’s Department of Human Services (DHS) on

August 8, 2014. DHS acted after Child’s paternal grandmother sent DHS a



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The trial court also terminated the parental rights of Child’s father, N.L.
(Father). Father did not appeal that termination.
J-S56032-17


picture she received from Mother showing Child with a plastic trash bag around

his head. (See N.T. Hearing, 2/13/17, at 17-18).

      Child was not to have been in Mother’s care because Child’s two siblings

had been removed from her care. They were removed when she was found

to be the indicated perpetrator of abuse against Child’s sibling when she

burned the child’s arm by holding it over a burner on a stove and punching

him in the eye and leg.    (See id. at 20-21, 43; DHS Exhibit 9, Report of

Forensic Evaluation, 6/08/15, at 1).     The trial court ultimately terminated

Mother’s parental rights to that child and another of Child’s siblings. (See

N.T. Hearing, 2/13/17, at 21).

      Child had been living with Father, who was aware he was to keep Child

away from Mother. According to Father, he returned Child to Mother’s care

because he was unable to provide for Child. (See id. at 20-23).

      The trial court adjudicated Child dependent on August 19, 2014, and

committed him to DHS.

      After submitting to a psychiatric evaluation through Behavioral Health

Services (BHS) and an evaluation at the Clinical Evaluation Unit, Mother was

to have supervised visits with Child at the discretion of Child’s therapist. (See

id. at 24; DHS Exhibit 7, at 14-15, Order of Adjudication and Disposition,

8/19/14). As a result of his experiences while in Mother’s care, Child was

found to suffer from post-traumatic stress disorder and required therapy and

medication management. (See N.T. Hearing, 10/19/16, at 49).


                                      -2-
J-S56032-17


      At a family service plan meeting, Mother’s objectives were determined

to be: 1) comply with the court-ordered BHS evaluation and participate in

mental health treatment; 2) participate in parenting training; 3) submit to a

parenting capacity evaluation (PCE) as court-ordered; and 4) obtain stable

housing.

      Mother had disclosed a history of mental health issues. That, and the

fact that she seriously physically abused Child’s siblings as well as her irate

behavior in her contact with DHS, raised serious concerns about Mother’s

mental health. (See N.T. Hearing, 2/13/17, at 25-27).

      On January 26, 2015, the trial court found aggravated circumstance

existed as to Mother as a result of her victimization of Child’s siblings. The

trial court also found that DHS had no requirement to provide reasonable

efforts to reunify Child with Mother. (See DHS Exhibit 7, at 18, Aggravated

Circumstances Order, 1/26/15).

      The trial court order notwithstanding, DHS continued to provide Mother

with specific permanency objectives and referrals. Mother, however, failed to

follow through with a number of those objectives. She failed to go to BHS to

obtain services specified in her PCE and failed to obtain housing, remaining

transient and without the financial means to care for Child. Mother also gave

birth to another child who tested positive for marijuana. (See N.T. Hearing,

2/13/17, at 27-30, 66-67).




                                     -3-
J-S56032-17


      On June 8, 2015, Dr. Erica Williams, a psychologist, conducted a PCE of

Mother to assess her ability to provide safety and permanency for Child. Dr.

Williams found Mother lacked that ability. (See id. at 64-65). Mother denied

any responsibility for the removal of her children from her care, placing all the

blame on others. (See id. at 65-67). Dr. Williams found Mother to “present[]

with poor insight and judgment, with thoughts consistent with grandiose

delusions, and an altered perception of reality.”      (DHS Exhibit 9, at 8).

Mother’s primary diagnosis was unspecific schizophrenia spectrum and other

psychotic disorder. (See id.). Dr. Williams recommended Mother engage in

individual therapy focused, inter alia, on reality testing; identification of her

role in the other children’s removal; addressing her substance abuse;

developing healthy coping and relationships skills; participating in a

psychiatric evaluation for medication needs; obtaining and maintaining

appropriate housing and a sustainable financial plan; and participating in

parenting classes focused on children with behavioral needs. (See id. at 8-

9).

      On September 19, 2016, when it became clear that Mother failed to

address and resolve her presenting issues, DHS filed petitions to involuntarily

terminate Mother and Father’s parental rights to Child and to change Child’s

goal to adoption. The trial court held hearings on the petitions on October 19,

2016, and February 13, 2017. DHS presented the testimony of DHS social

worker, Fredina Parker; Children’s Crisis Treatment Center (CCTC) trauma


                                      -4-
J-S56032-17


therapist,   Alyssa   Bruno;   Village   case   manager,   Fred   Hayward;   and

psychologist, Dr. Erica Williams. Mother was present but did not testify or

present any evidence on her behalf. (See N.T. Hearing, 2/13/17, at 70).

      Dr. Williams testified that Mother did not take responsibility for her role

in her children’s trauma and removal. (See id. at 66-67). Ms. Parker testified

that Mother denied abusing Child’s siblings and contended Child’s paternal

grandmother had a vendetta against her. This vendetta allegedly resulted in

the disclosure of Child’s picture with a plastic bag wrapped around his head.

(See id. at 28).      Ms. Parker stated that Mother denied and lacked an

understanding of Child’s documented developmental delays, special needs and

mental health concerns. (See id. at 30-32). According to Ms. Parker, Child

is believed to be on the autism spectrum. (See id. at 31). The trial court had

to intervene when Mother failed to sign authorizations for Child to receive

needed treatment. (See id. at 32).

      In October of 2015, Child was referred to the CCTC trauma treatment

program as a result of Mother’s securely fastening a plastic bag over Child’s

head and suspected concerns that Child had witnessed the physical abuse of

his siblings and was, in general, neglected. (See N.T. Hearing, 10/19/16, at

11, 18-20, 29). Child presented with symptoms consistent with being subject

to physical abuse or witnessing violence. (See id. at 20). At three years of

age, Child was very aggressive, destructive, and defiant. Child was kicking

his then-foster parent’s cat and escaping from the home.          Child was also


                                         -5-
J-S56032-17


significantly delayed in his speech, learning, and motor skills requiring services

at Elwyn Institute. (See id. at 13, 20-21, 49).

      According to Ms. Bruno, Mother lacked an understanding of Child’s needs

and failed to attend caretaker sessions as required by CCTC. (See id. at 42-

43). Mother only attended two caretaker sessions, one in December of 2015

and one in March of 2016.       Caretaker sessions are necessary to receive

training on childhood trauma, its effects, and how to respond to it. (See id.

at 23, 25, 27).      At the sessions, Mother denied that Child had been

traumatized, and denied any role in or responsibility for his trauma or that of

his siblings. (See id. at 26-28).

      Ms. Bruno related that Mother insisted that Child had placed the plastic

bag over his own head and that she was so disturbed that she sent the picture

to Father. (See id. at 26, 29). According to Ms. Bruno, Mother blamed the

system and other persons for her children’s circumstances and claimed that

Child was traumatized because he was out of her care. (See id. at 29-31).

Mother denied that Child was developmentally delayed. (See id. at 26-27).

Other than one additional phone call, Mother never made contact with Child’s

therapist, Ms. Bruno, again. (See id. at 31). Ms. Bruno worried about Child’s

safety if he were in contact with Mother. (See id. at 42).

      Ms. Bruno opined that Child requires a safe and stable environment with

a supportive caregiver able to validate his trauma and appropriately respond

to his trauma-related symptoms.       (See id. at 21-22, 40).      The evidence


                                      -6-
J-S56032-17


established Child’s current pre-adoptive foster parent is that person.      She

participates in every trauma session with Child. (See id. at 22). Child has

improved in her care, is more manageable, has been toilet trained, sleeps

better and is talking much more since his placement with her. The foster

parent is very patient with Child, and Child responds well to her. (See id. at

40; N.T. Hearing, 2/13/17, at 45).

      Ms. Parker and Mr. Hayward opined that Mother cannot appropriately

care for Child and that termination of her parental rights and the goal of

adoption is in Child’s best interests. (See N.T. Hearing, 2/13/17, at 32-33,

59). Mother has had no contact with Child since he entered foster care, and

they do not share a parent-child bond. (See id. at 30). Child shares a bond

with his pre-adoptive foster mother, whom he refers to as mom. Child has

made significant behavioral improvement in his foster mother’s home and he

views her as his primary caregiver. Her home is “the best fit for him.” (Id.

at 41; see id. at 39-42, 57).

      The trial court entered its decree terminating Mother’s parental rights to

Child pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b), and

changing the Child’s goal to adoption on February 13, 2017. Mother filed her

notice of appeal and statement of errors complained of on appeal to the

termination of her rights on March 8, 2017. See Pa.R.A.P. 1925(a)(2)(i). The

trial court filed an opinion on April 20, 2017. See Pa.R.A.P. 1925(a)(2)(ii).

      Mother raises the following questions on appeal:


                                     -7-
J-S56032-17


      1. Whether the [t]rial [c]ourt erred in [t]erminating [Mother’s]
         [p]arental [r]ights under 23 Pa.C.S.A. section 2511(a)(1), the
         evidence having been insufficient to establish Mother had
         evidenced a settled purpose of reli[n]quishing [her] parental
         claim, or having refused or failed to perform [her] parental
         duties[?]

      2. Whether the [t]rial [c]ourt erred in [t]erminating [Mother’s]
         [p]arental [r]ights under 23 Pa.C.S.A. sections 2511 (a)(2),
         (a)(5), and (a)(8), the evidence having been not sufficient to
         establish that [Mother] had refused or failed to perform [her]
         parental duties, caused [Child] to be without essential parental
         care, that conditions having led to placement had continued to
         exist, or that any of above could not have been remedied[?]

      3. Whether the [t]rial [c]ourt erred in [t]erminating [Mother’s]
         [p]arental [r]ights under 23 Pa.C.S.A. section 2511(b),
         whether the evidence having been sufficient to establish
         termination of parental right would best serve the needs and
         welfare of the Child[?]

(Mother’s Brief, at 5).

      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our scope
      of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we have stated:

            Where the hearing court’s findings are supported by
      competent evidence of record, we must affirm the hearing court
      even though the record could support an opposite result.

                We are bound by the findings of the trial court which
          have adequate support in the record so long as the findings

                                     -8-
J-S56032-17


           do not evidence capricious disregard for competent and
           credible evidence. The trial court is free to believe all, part,
           or none of the evidence presented, and is likewise free to
           make all credibility determinations and resolve conflicts in
           the evidence. Though we are not bound by the trial court’s
           inferences and deductions, we may reject its conclusions
           only if they involve errors of law or are clearly
           unreasonable in light of the trial court’s sustainable
           findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

       We note our standard of review of a change of goal:

             When we review a trial court’s order to change the
       placement goal for a dependent child to adoption, our standard is
       abuse of discretion. In order to conclude that the trial court
       abused its discretion, we must determine that the court’s
       judgment was manifestly unreasonable, that the court did not
       apply the law, or that the court’s action was a result of partiality,
       prejudice, bias or ill will, as shown by the record. . . .

In the Interest of S.G., 922 A.2d 943, 946 (Pa. Super. 2007) (citation

omitted).2

       The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).           In order to affirm the

termination of parental rights, this Court need only agree with any one

subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.



____________________________________________


2 Mother has waived any challenge to the change of permanency goal to
adoption by her failure to raise the issue in her concise statement and in the
statement of questions involved portion of her brief. See Krebs v. United
Refining Co. of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006).
Notwithstanding her waiver, our review of the record reveals that the trial
court did not abuse its discretion in changing the Child’s goals to adoption, as
adoption is clearly in his interests. See S.G., supra. at 946.

                                           -9-
J-S56032-17


Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Requests

to have a natural parent’s parental rights terminated are governed by 23

Pa.C.S.A. § 2511, which provides, in pertinent part:

      §     2511.      Grounds      for       involuntary    termination

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

          (1) The parent by conduct continuing for a period of at least
          six months immediately preceding the filing of the petition
          either has evidenced a settled purpose of relinquishing
          parental claim to a child or has refused or failed to perform
          parental duties.

                                      *   *      *

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. §§ 2511(a)(1), (b).

      It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re


                                     - 10 -
J-S56032-17


T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citation and internal quotation

marks omitted). Further,

             A parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting for
      a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation

omitted).

      To terminate parental rights pursuant to section 2511(a)(1), the person

or agency seeking termination must demonstrate through clear and

convincing evidence “that for a period of at least six months prior to the filing

of the petition, the parent’s conduct demonstrates a[] settled purpose to

relinquish parental rights or that the parent has refused or failed to perform

parental duties.” In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.

2003) (citation omitted).

      With respect to subsection 2511(a)(1), our Supreme Court has held:

            Once the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s
      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).

Matter of Adoption of Charles E.D.M., II, 708 A.2d 88, 92 (Pa. 1998)

(citation omitted). Further,


                                     - 11 -
J-S56032-17


      the trial court must consider the whole history of a given case and
      not mechanically apply the six-month statutory provision. The
      court must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his or her parental rights, to determine if the evidence, in light
      of the totality of the circumstances, clearly warrants the
      involuntary termination.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal denied, 872
A.2d 1200 (Pa. 2005) (citations omitted).

      The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and welfare

of the child.”   23 Pa.C.S.A. § 2511(b).      The Act does not make specific

reference to an evaluation of the bond between parent and child but our case

law requires the evaluation of any such bond. See In re E.M., 620 A.2d 481,

484 (Pa. 1993).    However, this Court has held that the trial court is not

required by statute or precedent to order a formal bonding evaluation

performed by an expert. See In re K.K.R.-S., 958 A.2d 529, 533 (Pa. Super.

2008).

      Here, in arguing that DHS did not present sufficient evidence to permit

the trial court to terminate her parental rights pursuant to subsection (a)(1),

Mother claims there is “little to confirm [her] having a settled purpose of

relinquishing her parental claim.”   (Mother’s Brief, at 13). Whether this is

correct is immaterial, because our review of the evidence reveals that it is

more than sufficient to support the conclusion that Mother has “refused or




                                     - 12 -
J-S56032-17


failed to perform parental duties.” M.E.P., supra at 1272 (citing 23 Pa. C.S.A.

§ 2511(a)(1)).

      For example, Ms. Parker’s testimony demonstrated that Mother denied

and lacked an understanding of Child’s documented developmental delays,

special needs and mental health concerns.      Further, the trial court had to

intervene when Mother failed to sign authorizations for Child to receive needed

treatment.       Ms. Bruno’s testimony revealed that Mother lacked an

understanding of Child’s needs and failed to attend all but two CCTC caretaker

sessions that would have helped her to address them. At the sessions she did

attend, Mother denied any responsibility for or role in the trauma Child

suffered or its effects on him. Dr. Williams testified that Mother did not take

responsibility for her role in Child’s trauma and his subsequent removal from

her care.     According to Ms. Parker and Mr. Hayward, Mother cannot

appropriately care for Child and termination of her parental rights and the goal

of adoption is in Child’s best interests.

      Based on the foregoing, Mother’s claim that there is insufficient evidence

to terminate her parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1) is

without merit.

      Mother’s whole argument regarding subsection (b) is this and no more:

            [Mother] would aver section 2511(b) to be a best interest
      standard exclusively. Thus, it is submitted, in the matter at hand,
      if [DHS] has not been been [sic] able to establish grounds for
      termination of parental rights under the provisions contained
      under section 2511(a); then section 2511(b) as a grounds for
      involuntary termination would not come into play.

                                      - 13 -
J-S56032-17



(Mother’s Brief, at 15).

       Mother fails to develop a coherent argument to support her claim that

there was insufficient evidence to support the termination of her rights

pursuant to subsection (b) and she has, therefore waived that claim.3

       That being said, our review of the record reveals that there is sufficient

evidence to support the trial court’s determination that the termination of

Mother’s parental rights is in Child’s best interest.

       According to Ms. Parker, Mother cannot appropriately care for Child and

the termination of her parental rights is in Child’s best interests. Mr. Hayward

also opined that adoption would be in Child’s best interest. In addition, Mother

has had no contact with Child since he entered foster care and they do not

share a parent-child bond.        Child does share a bond with his pre-adoptive

foster mother, whom he views as his primary caregiver, and has made

significant behavioral improvement in her home. Her home is “the best fit for

him.” (N.T. Hearing, 2/13/17, at 41).




____________________________________________


3 “The failure to develop an adequate argument in an appellate brief may []
result in waiver of the claim under Pa.R.A.P. 2119.” Commonwealth v.
Beshore, 916 A.2d 1128, 1140 (Pa. Super. 2007) (en banc), appeal denied,
982 A.2d 509 (Pa. 2007) (citation and internal quotation marks omitted).
“[A]rguments which are not appropriately developed are waived. Arguments
not appropriately developed include those where the party has failed to cite
any authority in support of a contention.” Lackner v. Glosser, 892 A.2d 21,
29-30 (Pa. Super. 2006) (citations omitted).

                                          - 14 -
J-S56032-17


     Mother’s claim that the trial court erred when it terminated her parental

rights pursuant to 23 Pa.C.S.A. § 2511(b) is without merit.

     Accordingly, we affirm the decree of the Court of Common Pleas of

Philadelphia County, entered February 13, 2017, that involuntarily terminated

Mother’s parental rights and changed Child’s goal to adoption.

     Decree affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/15/2017




                                   - 15 -